DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – a first embodiment of an optical rejection structure, with a single contact as an optical barrier, as depicted in figure 2-1
Species 2 – a second embodiment of an optical rejection structure, with plural contacts as an optical barrier, as depicted in figure 2-2A
Species 3 – a third embodiment of an optical rejection structure, with a contact coupled to a transfer gate as an optical barrier, as depicted in figure 2-3
Species 4 – a fourth embodiment of an optical rejection structure, with contact walls and via walls as an optical barrier, as depicted in figure 2-4A
Species 5 – a fifth embodiment of an optical rejection structure, with a metal layer as an optical barrier, as depicted in figure 2-5
Species 6 – a sixth embodiment of an optical rejection structure, with metal transfer gates as an optical barrier, as depicted in figure 2-6
Species 7 – a seventh embodiment of an optical rejection structure, with partially opaque layers as an optical barrier, as depicted in figure 2-7
Species 8 – an eight embodiment of an optical rejection structure, with pillar arrays as an optical barrier, as depicted in figures 2-8A and 2-8B
Species 9 – a ninth embodiment of an optical rejection structure, with a line array as an optical barrier, as depicted in figures 2-9A and 2-9B
Species 10 – a tenth embodiment of an optical rejection structure, with an optical waveguide as an optical barrier, as depicted in figures 2-10A and 2-10B
Species 11 – an eleventh embodiment of an electrical rejection structure, with doped semiconductor wells as an electrical barrier, as depicted in figures 3-1, 3-3A, and 3-3B (see e.g. claim 24)
Species 12 – a twelfth embodiment of an electrical rejection structure, with doped semiconductor barriers as an electrical barrier, as depicted in figures 3-2, 3-4A, and 3-4B (see e.g. claim 29)

The species are independent or distinct because the physical and structural characteristics defining each of the above-identified species are mutually exclusive to one another. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812